Per Curiam.
This money was decreed to be paid to Gery, in place of property, under the exemption law, and was paid to his counsel for him, and immediately arrested in his hands by an execution attachment. We do not think that any logical result of legal analogies ought to sustain this proceeding. The plain sense of the law is, that $300 worth of property is to be saved .to Gery from his execution creditors; and this money, which is given in its stead, cannot be attached while passing from the court to his hands.
The decree on the attachment execution is reversed, and is now entered in favour of the defendant below, with costs, and the record is remitted.